— Motion by Susan G. Jamiolkowski for reinstatement to the bar as an attorney and counselor-at-law. Ms. Jamiolkowski was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 24, 1988. By opinion and order of this Court dated July 1, 2002, Ms. Jamiolkowski was disbarred based on her conviction of a felony. By decision and order on motion of this Court dated December 15, 2009, Ms. Jamiolkowski’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on her current fitness to be an attorney, including but not limited to, her mental illness and alleged recovery, along with any pertinent medical records, and to appoint a qualified medical expert to conduct an independent examination of her psychiatric condition. Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the *765exhibits annexed thereto, it is ordered that the motion is granted; and it is further, ordered that, effective immediately, Susan G. Jamiolkowski is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Susan G. Jamiolkowski to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Skelos and Eng, JJ., concur.